41 So.3d 996 (2010)
Douglas T. EDWARDS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D10-1187.
District Court of Appeal of Florida, Third District.
August 4, 2010.
Douglas T. Edwards, in proper person.
Bill McCollum, Attorney General, for appellee.
Before RAMIREZ, C.J., and COPE and ROTHENBERG, JJ.
PER CURIAM.
The defendant appeals the trial court's order denying his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief based on claims of ineffective assistance of trial counsel. We agree with the trial courtthe defendant's motion is time-barred and successive. Accordingly, we affirm.
Affirmed.